Exhibit 10.3

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (the “Agreement”) is made and
entered into as of the 24th day of May, 2007 (the “Effective Date”), by and
between the UNIVERSITY OF PITTSBURGH OF THE COMMONWEALTH SYSTEM OF HIGHER
EDUCATION, a non-profit corporation, organized and existing under the laws of
the Commonwealth of Pennsylvania, having its principal office at 4200 Fifth
Avenue, Pittsburgh, Pennsylvania 15260 (“UNIVERSITY”) and NOVACEA, INC., a
Delaware corporation having its primary place of business at 601 Gateway
Boulevard, Suite 800, South San Francisco, California 94080 (“LICENSEE”).

WHEREAS, UNIVERSITY and LICENSEE entered into a License Agreement with an
effective date of July 1, 2002, (the “Original License Agreement”),

WHEREAS, UNIVERSITY and LICENSEE now wish to amend and restate the Original
License Agreement herein,

WHEREAS, UNIVERSITY is the owner of certain PATENT RIGHTS and KNOW-HOW (as
hereinafter defined) and has the right to grant licenses under such PATENT
RIGHTS and KNOW-HOW,

WHEREAS, UNIVERSITY desires to have the PATENT RIGHTS and KNOW-HOW utilized in
the public interest;

WHEREAS, LICENSEE has represented to UNIVERSITY, to induce UNIVERSITY to enter
into this Agreement, that LICENSEE, shall commit itself to a thorough, vigorous
and diligent program of exploiting the PATENT RIGHTS and KNOW-HOW so that public
utilization results therefrom; and

WHEREAS, LICENSEE desires to obtain a license under the PATENT RIGHTS and
KNOW-HOW upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1 - DEFINITIONS

For purposes of this Agreement, the following words and phrases shall have the
following meanings:

1.1 “AFFILIATE” shall mean, with respect to UNIVERSITY, any clinical or research
entity that is operated or managed as a facility under the UPMC Health System,
whether or not owned by UNIVERSITY.

1.2 “KNOW-HOW” shall mean any and all non-patented, proprietary technology and
information (including, without limitation, research data, designs, formulas,
process information, clinical data, and other information pertaining or relating
to any technology or invention claimed in the Patent Rights) existing as of the
effective date of the Original License



--------------------------------------------------------------------------------

Agreement as a result of activities conducted in the laboratories of Drs. Donald
Trump and/or Candace Johnson, which is necessary or useful for the practice of
the Patent Rights, or for the manufacture, use, offer for sale or sale of a
Licensed Product.

1.3 “LICENSED PRODUCT” shall mean VITAMIN D and one or more cytotoxic agents
administered or otherwise used or offered for use in a manner which would, but
for the license granted herein, infringe one or more of the PATENT RIGHTS.

1.4 “LICENSEE” shall mean NOVACEA, INC. and all entities directly or indirectly
controlling, controlled by or under common control with NOVACEA, INC.

1.5 “NET SALES” shall mean LICENSEE’s and any sublicensee’s invoiced price for
LICENSED PRODUCTS, less the sum of the following:

 

  (a) actual cost of freight charges or freight absorption and insurance,
separately stated in such invoice;

 

  (b) actual trade, quantity or cash discounts allowed, if any;

 

  (c) taxes such as sales taxes, tariff duties and/or use taxes separately
stated on each invoice and borne by the seller; and

 

  (d) credit allowances given or made for rejection or return of previously sold
goods.

1.6 “PATENT RIGHTS” shall mean the interest of UNIVERSITY in:

 

  (a) the United States and foreign patents and/or patent applications listed in
Exhibit “A” attached hereto;

 

  (b) United States and foreign patents issued from the applications listed in
Exhibit “A” and from divisionals, continuations and continuations-in-part of
these applications;

 

  (c) claims of U.S. and foreign continuation-in-part applications, and of the
resulting patents, which are directed to subject matter specifically described
in the U.S. and foreign applications listed in Exhibit “A”; and

 

  (d) claims of all foreign patent applications, and of the resulting patents,
which are directed to subject matter specifically described in the United States
patents and/or patent applications described in (a), (b) or (c) above.

1.7 “REASONABLE COMMERCIAL EFFORTS” shall mean efforts and resources commonly
used in the pharmaceutical industry for a drug of similar commercial potential
at a similar stage in its lifecycle, taking into consideration its safety and
efficacy.

1.8 “SUB-LICENSE REVENUES” shall mean all consideration paid to LICENSEE in
return for the grant of a sub-license under the PATENT RIGHTS, including license
fees and

 

2



--------------------------------------------------------------------------------

milestone payments but excluding: (i) the purchase of equity in LICENSEE,
(ii) payments or reimbursement for consulting, research, development, or other
services. (iii) reimbursement for patent expenses or other actual disbursements
of LICENSEE, and (iv) running royalties payable as a function of the
manufacture, sale or use of a LICENSED PRODUCT.

1.9 “VITAMIN D” shall mean cholecalciferol, as well as all derivatives and
analogs thereof or thereto.

ARTICLE 2 - GRANT

2.1 To the extent it may lawfully do so, UNIVERSITY hereby grants to LICENSEE a
worldwide sole and exclusive license under the PATENT RIGHTS and KNOW-HOW to
make, have made, use, import, export, offer for sale and sell the LICENSED
PRODUCTS. The license granted hereby is subject to the rights of the United
States government, if any, as set forth in 35 U.S.C. Section 200, et seq.

2.2 UNIVERSITY reserves a royalty-free, non-exclusive right to practice under
the PATENT RIGHTS for its own noncommercial research and educational purposes.

2.3 LICENSEE shall have the right to enter into sub-licensing arrangements for
the rights, privileges and licenses granted hereunder upon notice to and prior
written approval of UNIVERSITY, which approval shall not be unreasonably
withheld or delayed. Any sublicensee shall have the right to grant further
sublicenses as necessary to meet its obligations under any sublicense agreement
with LICENSEE. Any further sublicensee will have no right to grant further
sublicenses. Upon termination of this Agreement, any exclusive first level
sublicensee shall have the right, but not the obligation, to replace LICENSEE
and become a direct licensee with UNIVERSITY to the extent of such exclusivity
under the same terms and conditions as this Agreement, provided that (i) such
exclusive first level sublicensee provides written notice to University of its
election to become a direct licensee within thirty (30) days of receipt of
notice of termination of this Agreement, and (ii) to the extent LICENSEE has
breached this Agreement due to a failure to make any payment when due after any
cure period, such first level exclusive sublicensee first cures such breach.

2.4 Any sub-license granted by LICENSEE hereunder shall provide that the
obligations to UNIVERSITY of Sections 2, 7, 8, 9, 10 and 13 of this Agreement
shall be binding upon the sub-licensee as if it were party to this Agreement.

2.5 LICENSEE shall forward to UNIVERSITY a copy of any and all sub-license
agreements promptly upon execution thereof, provided that LICENSEE may redact
from such copies technical information that does not relate to consideration
paid for, or other financial obligations relating to, the grant of the
sublicense under the PATENT RIGHTS. LICENSEE shall not redact any information
from such sublicense agreements material to determination of royalties under
this Agreement or verification of sublicensee’s obligations to UNIVERSITY. Such
copies and the non-public information reflected therein shall be kept
confidential by UNIVERSITY.

 

3



--------------------------------------------------------------------------------

2.6 The license granted hereunder shall not be construed to confer any rights
upon LICENSEE by implication, estoppel or otherwise as to any intellectual
property other than PATENT RIGHTS and KNOW-HOW.

ARTICLE 3 - DUE DILIGENCE

3.1 LICENSEE shall use REASONABLE COMMERCIAL EFFORTS to bring one or more
LICENSED PRODUCTS to market and to continue active marketing efforts for such
LICENSED PRODUCTS throughout the term of this Agreement.

3.2 Without limiting Section 3.1, above, LICENSEE shall adhere to each of the
following milestones:

 

  (a) begin a Phase II trial of a LICENSED PRODUCT by January 1, 2004;

 

  (b) begin a Phase II trial of a LICENSED PRODUCT for a second clinical
indication by July 1, 2004; and

 

  (c) begin a pivotal Phase III trial of a LICENSED PRODUCT by July 1, 2006.

3.3 LICENSEE’s failure to perform in accordance with Section 3.1 or Section 3.2
shall constitute a material breach of this Agreement. Such breach shall entitle
UNIVERSITY to terminate as provided in Section 10.1(a), below.

ARTICLE 4 - ROYALTIES AND OTHER CONSIDERATION

4.1 In consideration of the rights, privileges and license granted by UNIVERSITY
hereunder, LICENSEE shall pay royalties and other consideration as follows:

 

  (a) as an initial license fee, within ten (10) days execution of the Original
License Agreement, One Hundred Thousand Dollars ($100,000) and Fifty Thousand
(50,000) fully-paid shares of Common Stock of LICENSEE, upon the terms set forth
in the Stock Issuance Agreement attached hereto as Exhibit “B”, (plus the
reimbursement of reasonable patent expenses incurred as of the effective date of
the Original License Agreement);

 

  (b) within ten (10) days following the issuance of a United States patent [*]
and which includes, inter alia, claims substantially identical to those
identified as pending claims [*] in UNIVERSITY’s “Response to Office Action”
dated October 3, 2001, a milestone payment of Fifty Thousand (50,000) Shares of
fully-paid Common Stock of LICENSEE upon the terms set forth in Exhibit “B”; and

 

  (c) royalties in an amount equal to [*] percent ([*]%) of NET SALES determined
in a manner consistent with Section 4.7, below.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

4.2 Royalty payments pursuant to Section 4.1(c), above, shall be paid to
UNIVERSITY in United States dollars and directed to the address set forth in
Section 12 hereof within sixty (60) days after March 31, June 30, September 30
and December 31 of each calendar year during the term of this Agreement.
LICENSEE shall have the right to reduce the royalty rate payable under
Section 4.1(c) in any calendar quarter by [*] ([*]) of the royalty rate paid to
any third party, by judgment, contract or otherwise, for the right to
manufacture, use or sell any LICENSED PRODUCT in such calendar quarter;
provided, however, that the royalty rate due UNIVERSITY hereunder shall in no
event be reduced to less than [*] percent ([*]%) of NET SALES.

4.3 Commencing on the first anniversary of the effective date of the Original
License Agreement, LICENSEE shall pay to UNIVERSITY a minimum annual royalty,
which amount shall be creditable against royalties actually due to the
UNIVERSITY with respect to NET SALES in such calendar year. The first such
payment shall be One Hundred Thousand Dollars ($100,000). The amount of such
annual payment shall increase each year by Twenty-Five Thousand Dollars
($25,000), up to a maximum of Two Hundred Fifty Thousand Dollars ($250,000) per
year.

4.4 UNIVERSITY shall also receive: (i) [*] percent ([*]%) of all SUB-LICENSE
REVENUES received by LICENSEE within the first twelve (12) months after the
effective date of the Original License Agreement; (ii) [*] percent ([*]%) of all
SUB-LICENSE REVENUES received more than twelve (12) months but fewer than
twenty-four (24) months after the EFFECTIVE DATE OF THE Original License
Agreement, and of such payments; and (iii) five percent (5%) of all SUB-LICENSE
REVENUES received more than twenty-four (24) months after the Effective date of
the Original License Agreement.

4.5 Payments pursuant to this Agreement which are overdue shall bear interest
calculated from the due date until payment is received at the rate of eight
percent (8%) per annum.

4.6 LICENSEE shall sell LICENSED PRODUCTS in the ordinary course to the UPMC
Health System upon request solely for patient use and not for resale, at such
price(s) and on such terms and conditions as such products of similar quantities
are made available to similar health systems. For purposes of clarity , section
2.2 does not impose a restriction on University’s right to use the LICENSED
PRODUCTS purchased from LICENSEE under this section 4.6 in the ordinary course
for patient administration solely through the UPMC Health System.

4.7 NET SALES as to the VITAMIN D component of each LICENSED PRODUCT sold by
LICENSEE shall be determined and reported by LICENSEE solely in the manner
provided in this Section 4.7. Following the end of each calendar quarter,
LICENSEE shall ascertain the gross sales of all VITAMIN D products sold by it
during such calendar quarter, and calculate a “net sales” figure for all its
sales of VITAMIN D in such calendar quarter by deducting from its gross sales
figure those items reflected in subsections (a) through (d) of

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

Section 1.5, above (the “VITAMIN D NET”). From the VITAMIN D NET, LICENSEE shall
deduct the gross invoiced amount of all sales of VITAMIN D by LICENSEE during
such calendar quarter which LICENSEE can demonstrate, by reference to data
published by IMS or a comparably reputable objective source, was directly
attributable to use of VITAMIN D other than in conjunction with a cytotoxic
agent which would otherwise violate the PATENT RIGHTS, i.e. sales of VITAMIN D
for monotherapy and sales of VITAMIN D for use in combination with other
compounds where such compound is not covered by claims of the PATENT RIGHTS. The
result of this calculation shall be considered the NET SALES as to the VITAMIN D
component of a LICENSED PRODUCT by LICENSEE for purposes of this -Agreement.

ARTICLE 5 - REPORTS

5.1 Within sixty (60) days after each March 31, June 30, September 30 and
December 31 of each calendar year during the term of this Agreement, LICENSEE
shall deliver to UNIVERSITY true, accurate and detailed reports of the following
information in a form reasonably acceptable to UNIVERSITY:

 

  (a) number of LICENSED PRODUCTS sold by LICENSEE and all sub-licensees;

 

  (b) total gross billings for all such LICENSED PRODUCTS;

 

  (c) deductions set forth in Section 1.5;

 

  (d) the basis for any calculation of NET SALES made by LICENSEE pursuant to
Section 4.7;

 

  (e) total royalties due; and

 

  (f) the total SUB-LICENSE REVENUE received by LICENSEE during such calendar
quarter.

5.2 If no payment is due hereunder with respect to any calendar quarter
commencing in the calendar quarter in which first commercial sale of a LICENSE
PRODUCT occurs, LICENSEE shall so advise UNIVERSITY in writing within sixty
(60) days after the end of such calendar quarter.

5.3 LICENSEE shall keep true and accurate books of account, in accordance with
generally accepted accounting principles, containing all information that may be
necessary for the purpose of showing the amounts payable to UNIVERSITY
hereunder. Such books of account shall be kept at LICENSEE’S principal place of
business. Such books and the supporting data related thereto shall be open at
all reasonable times for three (3) years following the end of the calendar year
to which they pertain to the inspection of UNIVERSITY or its agents for the
purpose of verifying LICENSEE’s royalty statement or compliance in other
respects with this Agreement. The fees and expenses of UNIVERSITY’s
representatives shall be borne by UNIVERSITY; however, if an error of more than
five percent of the total payments due or owing for any year is discovered, then
LICENSEE shall bear the reasonable fees and expenses of

 

6



--------------------------------------------------------------------------------

UNIVERSITY’s representatives. LICENSEE shall cause any sublicensee to keep true
and accurate books of account in the same manner as above with a right of
LICENSEE (through an independent accounting firm) to audit such books to ensure
compliance with its sublicense, and LICENSEE shall provide UNIVERSITY with the
results of any such audit upon request.

ARTICLE 6 - PATENT PROSECUTION

6.1 During the term of this Agreement UNIVERSITY has or shall apply for, seek
prompt issuance of and maintain the PATENT RIGHTS in the United States and in
such foreign countries as may be designated by LICENSEE in a written notice to
UNIVERSITY within a reasonable time in advance of the required foreign filing
dates. UNIVERSITY shall use patent counsel selected in good faith consultation
with LICENSEE. LICENSEE shall have the opportunity to consult with and advise
UNIVERSITY in the prosecution, filing and maintenance of such patents.

6.2 Within thirty (30) days after the effective date of the Original License
Agreement, and upon presentation of reasonable documentation, LICENSEE shall
reimburse UNIVERSITY for fees and costs, including attorneys’ fees, relating to
the filing, prosecution and maintenance of the PATENT RIGHTS prior to the
effective date of the Original License Agreement, in an amount not to exceed
Twenty-Five Thousand Dollars ($25,000). Following the effective date of the
Original License Agreement, all reasonable fees and costs, including attorneys’
fees relating to the filing, prosecution and maintenance of the PATENT RIGHTS
shall be reimbursed by LICENSEE within thirty (30) days after receipt of a
reasonable documentation of such fees and expenses. Payments pursuant to this
Section 6.2 shall not be creditable against royalties.

ARTICLE 7 - INFRINGEMENT ACTIONS

7.1 LICENSEE shall inform UNIVERSITY promptly in writing of any alleged
infringement of the PATENT RIGHTS by a third party and shall provide to
UNIVERSITY any available evidence thereof.

7.2 LICENSEE shall have the right, but shall not the obligation, to prosecute at
its own expense all infringements of the PATENT RIGHTS; provided, however, that
such right to bring such an infringement action shall remain in effect only for
so long as the license granted herein remains exclusive. In furtherance of such
right, LICENSEE may include UNIVERSITY as a party plaintiff in any such suit
without expense to UNIVERSITY. The total cost of any such infringement action
commenced or defended solely by LICENSEE shall be borne by LICENSEE, and
UNIVERSITY shall receive a percentage of any recovery or damages for past
infringement derived therefrom which is equal to the percentage royalty due
UNIVERSITY under Article 4. LICENSEE shall indemnify UNIVERSITY against any
order for costs that may be made against UNIVERSITY in such proceedings.

7.3 If within six (6) months after having been notified of any alleged
infringement, LICENSEE shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought and shall not be diligently
prosecuting an infringement action, or if LICENSEE shall notify UNIVERSITY at
any time prior thereto of its intention not to bring suit against any alleged
infringer, then, and in those events only, UNIVERSITY shall have the right, but
not the

 

7



--------------------------------------------------------------------------------

obligation, to prosecute at its own expense any infringement of the PATENT
RIGHTS, and UNIVERSITY may, for such purposes, use the name of LICENSEE as party
plaintiff UNIVERSITY shall bear all costs and expenses of’ any such suit in any
settlement or other conclusion, by litigation or otherwise, UNIVERSITY shall
keep any recovery or damages for past infringement derived therefrom.

7.4 In the event that a declaratory judgment action alleging invalidity or
infringement of any of the PATENT RIGHTS shall be brought against UNIVERSITY,
UNIVERSITY shall promptly notify LICENSEE. LICENSEE, at its option, shall have
the right, within thirty (30) days after receipt of such notice, to intervene
and take over the sole defense of such action at its own expense.

7.5 In any infringement suit either party may institute to enforce the PATENT
RIGHTS pursuant to this Agreement, the other party shall, at the request and
expense of the party initiating such suit, cooperate in all reasonable respects
including, without limitation, having its employees testify when requested and
making available relevant records, papers, information, samples, specimens, and
the like.

ARTICLE 8 - INDEMNIFICATION/INSURANCE/LIMITATION OF LIABILITY

8.1 LICENSEE shall at all times during the term of this Agreement and thereafter
indemnify, defend and hold UNIVERSITY, its trustees, officers, employees and
affiliates (“INDEMNITEES”) harmless against all claims and expenses, including
legal expenses and reasonable attorneys’ fees, arising out of the death of or
injury to any person or persons or out of any damage to property or the
environment, and against any other claim, proceeding, demand, expense and
liability of any kind whatsoever resulting from the production, manufacture,
sale, use, lease, consumption or advertisement of the LICENSED PRODUCTS or
arising from, any obligation of LICENSEE hereunder, except to the extent that
such claim or liability is the result of the gross negligence or intentional
misconduct of an INDEMNITEE.

8.2 LICENSEE shall obtain and carry in full force and effect liability insurance
which shall protect LICENSEE and UNIVERSITY in regard to events covered by
Section 8.1 above, as provided below:

 

COVERAGE

       

LIMITS

(a)    

      Workers’ Compensation      Statutory (b)       Employer’s Liability     
$1,000,000 (c)       Commercial General Liability, including, but not limited
to, Products, Contractual, Fire, Legal and Personal Injury      $1,000,000
Combined Single Limits for Bodily Injury and Property Damage (d)       Umbrella
Liability      $3,000,000

 

8



--------------------------------------------------------------------------------

The UNIVERSITY shall be named as an additional insured with respect to insurance
policies identified in Sections 8.2(c) and 8.2(d), above.

Certificates of insurance evidencing the coverage required above shall be filed
with the UNIVERSITY’s Office of Risk Management, 1817 Cathedral of Learning,
Pittsburgh, PA 15260, no later than thirty (30) days after the effective date of
the Original License Agreement and annually thereafter. Such certificates shall
provide that the insurer will give the UNIVERSITY not less than thirty (30) days
advance written notice of any material changes in or cancellation of coverage.

8.3 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, UNIVERSITY MAKES
NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING.
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION OR WARRANTY
GIVEN BY UNIVERSITY THAT THE PRACTICE BY LICENSEE OF THE LICENSE GRANTED
HEREUNDER SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.

ARTICLE 9 - ASSIGNMENT

9.1 This Agreement is not assignable without the prior written consent of
UNIVERSITY and any attempt to do so shall be null and void; provided, however,
that LICENSEE may assign this Agreement in the context of a merger or
acquisition of LICENSEE or the sale by LICENSEE of substantially all of the
assets to which this Agreement relates. Exclusive, first level, sublicensees may
assign their sublicenses (i) to an affiliate, defined for the purpose of this
Article 9 as any entity that directly or indirectly controls, is controlled by
or is under common control with such sublicense and is able to meet such
sublicensee’s obligations assigned to it under this Agreement, or (ii) in the
context of a merger or acquisition of such sublicense, or the sale by such
sublicense of all or substantially all of the assets to which such sublicense
relates.

ARTICLE 10 - TERM AND TERMINATION

10.1 The term of this Agreement shall begin on the effective date of the
Original License Agreement and shall extend to the expiration of the last to
expire of the PATENT RIGHTS unless sooner terminated as provided in Section 10.2
below.

10.2 UNIVERSITY shall have the right to terminate this Agreement if:

 

  (a) LICENSEE shall default in the performance of any of the obligations herein
contained and such default has not been cured within forty-five (45) days after
receiving written notice thereof from UNIVERSITY; or

 

  (b) LICENSEE shall cease to carry out its business, become bankrupt or
insolvent, apply for or consent to the appointment of a trustee, receiver or
liquidator of its assets or seek relief under any law for the aid of debtors.

 

9



--------------------------------------------------------------------------------

10.3 LICENSEE may terminate this Agreement upon three (3) months prior written
notice to UNIVERSITY and upon payment of all amounts due UNIVERSITY through the
effective date of termination.

10.4 Upon termination of this Agreement, neither party shall be released from
any obligation that matured prior to the effective date of such termination.
LICENSEE and any sublicensee may, however, after the effective date of such
termination, sell all products under the LICENSED PATENTS which LICENSEE
produced prior to the effective date of such termination, provided that LICENSEE
shall pay to UNIVERSITY the royalties thereon as required by Article 4 hereof
and submit the reports required by Article 5 hereof.

ARTICLE 11 - NOTICES

11.1 Any notice or communication pursuant to this Agreement shall be
sufficiently made or given if sent by certified or registered mail, postage
prepaid, or by overnight courier, with proof of delivery by receipt, addressed
to the address set forth below, if different from the address first set forth
above, or to such other address as a party shall designate by written notice to
the other party.

In the case of UNIVERSITY:

Director, Office of Technology Management

University of Pittsburgh

200 Gardner Steel Conference Center

Thackeray & O’Hara Streets

Pittsburgh, PA 15260

ARTICLE 12 - AMENDMENT, MODIFICATION

12.1 This Agreement may not be amended or modified except by the execution of a
written instrument signed by the parties hereto.

ARTICLE 13 - MISCELLANEOUS

13.1 This Agreement shall be construed and interpreted in accordance with the
laws of the Commonwealth of Pennsylvania. The exclusive forum for the resolution
of any disputes arising hereunder or with respect hereto shall be the state and
federal courts of original jurisdiction in and for Allegheny County,
Pennsylvania.

13.2 The parties acknowledge that this Agreement sets forth the entire
understanding and intentions of the parties hereto as to the subject matter
hereof and supersedes all previous understandings between the parties, written
or oral, regarding such subject matter.

13.3 Nothing contained in this Agreement shall be construed as conferring upon
either party any right to use in advertising, publicity or other promotional
activities any name, trade name, trademark, or other designation of the other
party, including any contraction, abbreviation, or simulation of any of the
foregoing. Without the express written approval of the other party, neither
party shall use any designation of the other party in any promotional activity
associated

 

10



--------------------------------------------------------------------------------

with this Agreement or the PATENT RIGHTS. Neither party shall issue any press
release or make any public statement in regard to this Agreement without the
prior written approval of the other party.

13.4 If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable, the remaining provisions shall not in any way be
affected or impaired thereby. In the event any provision is held illegal or
unenforceable, the parties shall use reasonable efforts to substitute a valid,
legal and enforceable provision which, insofar as is practical, implements
purposes of the provision held invalid, illegal or unenforceable.

13.5 Failure at any time to require performance of any of the provisions herein
shall not waive or diminish a party’s right thereafter to demand compliance
therewith or with any other provision. Waiver of any default shall not waive any
other default. A party shall not be deemed to have waived any rights hereunder
unless such waiver is in writing and signed by a duly authorized officer of the
party malting such waiver.

13.6 LICENSEE acknowledges that UNIVERSITY is free to publish the results of the
research activities of its faculty, staff and students, even though such
publication may involve the PATENT RIGHTS. UNIVERSITY agrees to submit to
LICENSEE any proposed publication or presentation regarding the subject matter
specifically described in the PATENT RIGHTS for prior review by LICENSEE at
least sixty (60) days before its submittal for publication or its presentation.
LICENSEE may within thirty (30) days after receipt of such proposed publication,
request that such proposed publication be delayed not more than ninety (90) days
in order to allow for protection of intellectual property rights

IN WITNESS WHEREOF, the parties have set their hands and seals as of the date
set forth on the first page hereof.

 

UNIVERSITY OF PITTSBURGH – OF THE COMMONWEALTH SYSTEM OF HIGHER EDUCATION By  

/s/ Jerome Cochran

  Jerome Cochran   Executive Vice Chancellor NOVACEA, INC. By  

/s/ John Walker

  John Walker   Chief Executive Officer

 

11



--------------------------------------------------------------------------------

EXHIBIT A

PATENT RIGHTS

PATENT RIGHTS shall mean all intellectual property described and claimed in the
U.S. Patents, U.S. Patent Applications, and foreign patents and patent
applications described below, and any subsequent United States and foreign
patent applications filed thereon and patents issued from those applications,
including divisionals, continuations, and any United States or foreign patent
applications that claim any improvements to the invention claimed in the
foregoing which are within the scope of any of the claims of the foregoing
patents or patent applications.

[*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

EXHIBIT B

STOCK ISSUANCE AGREEMENT

Executed under Original License Agreement

 

13